MILLER, Judge,
concurring in the result:
To me, the question upon which the validity of the search in this case hinges is not addressed by the majority opinion.
Regardless of the recalcitrant manner in which the on-scene military policeman carried out instructions relayed to him by his superiors, if those superiors instructed him to enter that house because they were honestly and reasonably convinced that the house contained the unattended children, who by virtue of the absence of any adult supervision were, in fact, being subjected to potentially immediate physical and/or emotional danger, neither the entry into the house nor the closets within the house violated the accused’s Fourth Amendment rights. The search would have been valid either as an “emergency” under Mil.R.Evid. 314(i) or as a reasonable search, not constitutionally prohibited under Mil.R.Evid. 314(k). A child who is honestly and reasonably determined to require assistance to protect it from potentially immediate harm, is no less entitled to that assistance because an inexperienced functionary, dispatched to render the required assistance, fails to categorize his response as an emergency one.
I concur, however, in the result of my brethren, because I can find no indication from the evidence of record that the on scene military policeman’s superiors, in fact, ordered this entry into base quarters based upon any such honest and reasonable determination of immediate danger to the children. To the contrary, the entry appears to have been ordered, not as a result of any sort of reasoned determination that the *649unattended children in this case were in immediate danger of physical or emotional harm, but, rather, because the on-scene military policeman’s superiors believed that the children’s unattended status was violative of a non-existent post regulation, which they mistakenly believed prohibited parents from leaving children under 10 years of age unattended in post quarters.
Suspected violation of a post regulation simply does not justify a warrantless search such as was executed in this case. Accordingly, the seized marijuana plants were inadmissible.
I concur in the result of my fellow judges.